Citation Nr: 0507933	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  04-43 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to aid and attendance allowance for a surviving 
spouse.


REPRESENTATION

Appellant represented by:	to be clarified


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had active service from March to August 1942.

This appeal is from a February 2004 rating decision of the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA) acting as the agency of original 
jurisdiction (AOJ).

The AOJ certified the appeal to the Board of Veterans' 
Appeals (Board) in December 2004 indicating the appellant is 
unrepresented.  The appellant filed a motion for advancement 
on the docket with the Board in March 2005.  That motion is 
granted for good cause.  38 C.F.R. § 20.900(c) (2004).

In her motion for advancement on the docket, the appellant 
stated that her son is representing her in her appeal.  That 
statement is inadequate to authorize VA to communicate with 
her son as her representative.  38 C.F.R. § 20.605 (2004).  
It would be a service to the appellant if the AOJ advised her 
of her options for representation and of how to authorize her 
son to represent her if that is her wish.

The appeal is REMANDED to the AOJ via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant's substantive appeal (VA Form 9) is marked to 
indicate her election of her right to a hearing before a 
Veterans Law Judge at the RO.  38 U.S.C.A. 


§ 7107(b), (d)(1) (West 2002); 38 C.F.R. §§ 20.700, 20.703 
(2004).  The RO mismarked the certification of appeal showing 
that the appellant did not request a hearing and forwarded 
the claims file to the Board.  The file must be returned to 
the AOJ.

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

Schedule the appellant for a hearing 
before a Veterans Law Judge at the 
regional office, to be scheduled in 
accordance with applicable law.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is further informed.  The purpose of 
this REMAND is to afford due process.  No inference should be 
drawn regarding the final disposition of the claim because of 
this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in 


an expeditious manner.  See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




